DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received October 12, 2021:
Claims 1, 4 and 6-13 are pending. Claims 2, 3  and 5 have been cancelled as per applicant’s request.
The previous 112 rejections have been withdrawn in light of the amendment.
The core of the previous rejection is maintained with slight changes made in light of the amendment. All changes to the rejection are necessitated by the amendment.
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4. 	Claims 1, 4 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Patent 9,023,505) in view of Matsumoto et al. (US 2014/0045031), Park et al. (US 2016/0149189) and Ohkubo et al. (WO 2017/029813). The U.S. version of Ohkubo et al. (US 2018/0233728) is used as the English translation and is referenced below.
5.	Regarding Claim 1, Kim et al. teaches a separator (Fig. 1, #10) for an electrochemical device such as a secondary battery (i.e. rechargeable battery) (Col. 1, 
Kim et al. does teach inorganic particles in the porous coating layer (Col. 4, lines 8-33).
Kim et al. does not teach the porous coating layer (i.e. heat resistance layer) comprising a sheet-shaped inorganic particle.
However, Matsumoto et al. teaches a separator (Fig. 1, #3) and a heat-resistant porous film for lithium secondary batteries (i.e. rechargeable batteries) (Para. [0001-0002]), where the heat-resistant porous film contains an organic binder and fine particles (Para. [0022], lines 1-3) wherein the fine particles have a plate-like shape (Para. [0048], lines 1-3) (i.e. sheet-shaped) and comprise inorganic fine particles (i.e. the heat resistance layer comprises sheet-shaped inorganic particles) which include clays such as talc (Para. [0045], lines 1-9) (i.e. the sheet-shaped inorganic particle is selected from talc) and the particle size (i.e. particle diameter) is about 0.01 micrometers to about 15 micrometers (Para. [0052]). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 
The substitution of the inorganic particles as taught by Matsumoto et al., for the inorganic particles of Kim et al. would achieve the predictable result of providing heat-resistance to the porous coating layer in a separator for a secondary battery.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute the inorganic particles as taught by Matsumoto et al., for the inorganic particles of Kim et al., as the substitution would achieve the predictable result of providing heat-resistance to the porous coating layer in a separator for a secondary battery. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Additionally, Kim et al. teaches a spherical shape for the inorganic particles (See Kim et al. Fig. 1). Matsumoto et al. teaches the plate-like shape of the fine organic particles is preferable as it can have the effect of preventing lithium dendrites from passing through the heat-resistant porous film (Para. [0049]), which can suppress the occurrence of shorting, which increases the safety characteristics of the battery, therefore it is preferable to use the Matsumoto et al. teaching of the plate-like shaped inorganic particles.
Kim et al. further teaches the acryl-based copolymer including (meth)acrylate (Col. 2, lines 56-66), (meth)acrylic acid (Col. 3, lines 33-34), (meth)acrylonitrile (Col. 3, line 30) (i.e. a cyano group-containing unit) and 2-acryloamido-2-methylpropane sulfonic acid (Col. 3, line 18) (i.e. a sulfonate group-containing unit), where the acryl-based prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I).  Also, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I).	
Furthermore, Kim et al. teaches the content of the first monomer unit (i.e. the (meth)acrylic acid) and the second monomer (i.e. the sulfonate group-containing unit) are amounts used to optimize the packing density of the layer and adhesive strength of the layer (Col. 7, lines 37-52), thus the amounts are recognized as result effective 
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05(II)). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Kim et al. as modified by Matsumoto et al. does not explicitly teach the acryl-based copolymer comprising a unit derived from Chemical Formula 1, Chemical Formula 2, Chemical Formula 5 or Chemical Formula 6, 
However, Park et al. teaches a coating layer on one side of the substrate of a separator for a rechargeable lithium battery (Abstract) including (meth)acrylate salt wherein the (meth)acrylate salt may be a combination of a salt compound including an alkali metal such as sodium methacrylate and magnesium methacrylate (i.e. Chemical Formula 2, where M+ is an alkali metal and R2 is a methyl group) and a salt compound of methacrylic acid (i.e. Chemical Formula 1, wherein R1 is a methyl group)  (Para. [0034]).
The combination of (meth)acrylate salt and a salt of methacrylic acid in the coating layer (i.e. heat resistance layer) as taught by Park et al., with modified Kim et al. would yield the predictable result of a acryl-based copolymers in a separator in a lithium secondary battery.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine (meth)acrylate salt and a . The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Also, the (meth)acrylate salt, which may be a combination of methacrylate salt and a salt compound of methacrylic acid would increase a contact point with an inorganic particle, wherein cohesion of the inorganic particle may be improved and dispersion of the inorganic particle may be increased, preventing shrinkage at high temperatures, and decreases moisture in the layer (Para. [0033]). The acryl-based copolymer units of Park et al., methacrylate, are similar to that that of Kim et al., methacrylate salt, (wherein only the positive ion is different), where similar properties would be expected and thus would be obvious. In the case where there is close structural similarity between chemical compounds, there is an expectation that compounds will have similar properties and “a prima facie case of obvious may be made when chemical compounds have very close structural similarities and similar utilities.” See MPEP §2144.09(I). 
Kim et al. as modified by Matsumoto et al. and Park et al. does not explicitly teach the acryl-based copolymer comprising a unit derived from Chemical Formula 5 or Chemical Formula 6.
However, Ohkubo et al. teaches a binder composition for formation of a functional layer on a separator substrate (i.e. heat resistance layer of a separator) (Para. [0024] and [0066]) for a secondary battery (Abstract), comprising a sulfonate 6= C1 alkylene, c = 1, and L5 = -C(=O)NH-, R6 is a hydrogen atom, and M' is Li or Na) (Para. [0031]).
The combination of a salt of 2-acrylamido-2-methylpropane sulfonic acid  as taught by Ohkubo et al., with the coating layer of Kim et al. would yield the predictable result of a sulfonate group-containing monomer in a heat resistance layer for a separator for a secondary battery.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine a salt of 2-acrylamido-2-methylpropane sulfonic acid  as taught by Ohkubo et al., with the coating layer of Kim et al., as the combination would yield the predictable result of a salt of 2-acrylamido-2-methylpropane sulfonic acid  as taught by Ohkubo et al., with the coating layer of Kim et al..  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Also, the salt of 2-acrylamido-2-methylpropane sulfonic acid would improve secondary battery cycle characteristics (Para. [0031]). The acryl-based copolymer units of Park et al., 2-acrylamido-2-methylpropane sulfonic acid, are similar to that that of Kim et al., a salt of 2-acrylamido-2-methylpropane sulfonic acid, (wherein only the positive ion is different), where similar properties would be expected and thus would be obvious. In the case where there is close structural similarity between chemical compounds, there is an expectation that compounds will have similar properties and “a prima facie case of 
6.	Regarding Claim 4, Kim et al. as modified by Matsumoto et al., Park et al. and Ohkubo et al. teaches all of the elements of the current invention in claim 1 as explained above.
Kim et al. further teaches the acryl-based copolymer where a monomer unit is derived from (meth)acrylonitrile (Col. 3, line 30) (i.e. cyano group-containing unit) (i.e. Chemical Formula 4, where R4 is a hydrogen atom, x = 0 [thus L1 is not present], y = 1 and L2 =  a C1 alkylene group). 
7.	Regarding Claim 6, Kim et al. as modified by Matsumoto et al., Park et al. and Ohkubo et al. teaches all of the elements of the current invention in claim 1 as explained above.
Kim et al. further teaches the porous coating layer (i.e. heat resistance layer) comprising cyanoethyl polyvinylalcohol (Col 4. Lines 5-6) (i.e. the polyvinyl alcohol-based polymer comprises modified polyvinyl alcohol).
8.	Regarding Claim 7, Kim et al. as modified by Matsumoto et al., Park et al. and Ohkubo et al. teaches all of the elements of the current invention in claim 1 as explained above.
Modified Kim et al. does not teach a sheet-shaped inorganic particle where the average thickness is about 10 nanometers to about 500 nanometers.
However, Matsumoto et al. does teach the sheet-shaped inorganic particle as explained in Claim 1 above, wherein the ratio of the maximum length to the thickness of the plate-like particle is preferably 10 or more or 50 or less (Para. [0050]), therefore the 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.  See MPEP §2144.05(I). 
The substitution of the inorganic particles as taught by Matsumoto et al., for the inorganic particles of modified Kim et al. would achieve the predictable result of providing heat-resistance to the porous coating layer in a separator for a secondary battery.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute the inorganic particles as taught by Matsumoto et al., for the inorganic particles of modified Kim et al., as the substitution would achieve the predictable result of providing heat-resistance to the porous coating layer in a separator for a secondary battery. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Additionally, Kim et al. teaches a spherical shape for the inorganic particles (See Kim et al. Fig. 1). Matsumoto et al. teaches the plate-like 
9.	Regarding Claim 8, Kim et al. as modified by Matsumoto et al., Park et al. and Ohkubo et al. teaches all of the elements of the current invention in claim 1 as explained above.
Kim et al. does not teach a sheet-shaped inorganic particle wherein a specific surface area is about 1 m2/g to about 50 m2/g.
However, Matsumoto et al. does teach the fine particles (i.e. sheet-shaped inorganic particle) having a specific surface area of 30 m2/g or less and 1 m2/g or more (Para. [0054]).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.  See MPEP §2144.05(I). 
The substitution of the inorganic particles as taught by Matsumoto et al., for the inorganic particles of modified Kim et al. would achieve the predictable result of providing heat-resistance to the porous coating layer in a separator for a secondary 2/g, the organic binder for favorably binding the fine particles together and binding the fine particles and a base material or an electrode together tends to be required more which may cause a battery, when being formed, to have poor output characteristics (Para. [0054]), therefore it is preferable to use the Matsumoto et al. teaching of the plate-like shaped inorganic particles.
10.	Regarding Claim 9, Kim et al. as modified by Matsumoto et al., Park et al. and Ohkubo et al. teaches all of the elements of the current invention in claim 1 as explained above.
Kim et al. further teaches the separator wherein a content of the binder polymer is 2 to 30 parts by weight based on 100 parts by weight of the inorganic particles (Claim 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.  See MPEP §2144.05(I). 
11.	Regarding Claim 10, Kim et al. as modified by Matsumoto et al., Park et al. and Ohkubo et al. teaches all of the elements of the current invention in claim 1 as explained above.
	Kim et al. does teach the porous coating layer of the separator wherein the binder polymer includes cyanoethyl polyvinylalcohol (Col. 4, lines 5-6) (i.e. the heat resistance layer comprises a polyvinyl alcohol-based polymer).

12.	Regarding Claim 11, Kim et al. as modified by Matsumoto et al., Park et al. and Ohkubo et al. teaches all of the elements of the current invention in claim 1 as explained above.
Kim et al. further teaches the separator wherein a content of the binder polymer is 2 to 30 parts by weight based on 100 parts by weight of the inorganic particles (Claim 14); thus, if the binder polymer is 2 parts by weight and the inorganic particles are 100 parts by weight, the inorganic particles would be about 98 wt% (100/102).  If the binder polymer is 30 parts by weight and the inorganic particles are 100 parts by weight, the inorganic particles would be about 77 wt% (100/130), therefore the range is about 77 wt% to about 98 wt% for the inorganic particle based on total weight of the coating layer (i.e. heat resistance layer), which overlaps with the range in current claim language. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. See MPEP §2144.05(I). 
13.	Regarding Claim 12, Kim et al. as modified by Matsumoto et al., Park et al. and Ohkubo et al. teaches all of the elements of the current invention in claim 1 as explained above.
Kim et al. further teaches a porous coating layer with a thickness that is 0.5 to 10 micrometers (Col. 4, line 36-37).
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. See MPEP §2144.05(I). 
14.	Regarding Claim 13, Kim et al. as modified by Matsumoto et al., Park et al. and Ohkubo et al. teaches all of the elements of the current invention in claim 1 as explained above.
Kim et al. further teaches a lithium secondary battery (i.e. rechargeable lithium battery) (Col. 17 lines 55) comprising an anode and a cathode (a positive electrode and a negative electrode) (Col. 17 lines 55-60) and a separator for the lithium secondary battery (Col. 17 lines 55-56), between the anode and the cathode (Col. 17 lines 55-60) (i.e. between the positive electrode and the negative electrode). 
Response to Arguments
Applicant's arguments filed October 12, 2021 have been fully considered but they are not persuasive. 
Applicant argues none of the cited references, alone or in combination, appears to disclose or suggest an acryl-based copolymer including units represented by Chemical Formula 1 as stated on page 10 of the previous Office Action.
Examiner respectfully disagrees. The combination of the previous Office Action did not incorporate Chemical Formula 1 with Kim et al., and thus the Office Action states that Kim et al. as modified (i.e. the combination) did not teach Chemical Formula 1. However, Park et al. teaches the (meth)acrylate salt may be a combination of a salt compound including an alkali metal such as sodium methacrylate and magnesium 2 is a methyl group) and a salt compound of methacrylic acid (i.e. Chemical Formula 1, wherein R1 is a methyl group) (Para. [0034]). Thus, a combination of Chemical Formula 1 and Chemical Formula 2 is disclosed in the prior art and  the combination of Chemical Formula 1 and Chemical Formula 2 would provide the advantages as disclosed by Park, discussed in the rejection to claim 1 above. Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729        

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729